Citation Nr: 0100435
Decision Date: 01/05/01	Archive Date: 03/12/01

DOCKET NO. 98-06 128               DATE JAN 08, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension
benefits in the amount of $8,378.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from April 1943 to December 1945. He
died in September 1983. The appellant is the veteran's surviving
spouse.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1997 decision by the Department of Veterans
Affairs (VA) Regional Office Committee on Waivers and Compromises
(RO) in Denver, Colorado. This case was last before the Board in
June 1999 at which time it was remanded to the RO for additional
development.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been requested but the appellant has failed to
satisfactorily respond to inquiries directed to her on the issue of
financial hardship.

2. Following the veteran's death and upon the appellant's
application, the appellant was awarded VA death pension benefits
effective in October 1983.

3. While the appellant had been duly notified on multiple occasions
that she was required to report all income from every source, she
neglected to provide timely notification to the RO of earned income
and this later resulted in overpayments of VA pension benefits from
October 1988 through November 1989 of $4,294 and, following
reinstatement of pension benefits, from November 1990 through
November 1991 of $5,153, but the entire amount of indebtedness of
$9,447 was subsequently waived by the RO on the basis of financial
hardship.

2 -

4. Based upon a subsequent application, again indicating the
receipt of no income from any source, the RO again approved payment
of VA pension benefits to the appellant in November 1993 and the
appellant was again informed that her receipt of pension benefits
was based upon consideration of all income from every source and
that it was her responsibility to timely and accurately report such
income to avoid future overpayments.

5. In April 1997, the RO informed the appellant that her VA pension
benefits would be terminated effective January 1996 based upon
evidence that she had been in receipt of Social Security benefits
effective from that time, which she had failed to report as
additional income. This adjustment resulted in another overpayment
of benefits in the amount of $8,378, the amount presently at issue
in this appeal.

6. The appellant was exclusively at fault in the creation of this
overpayment in that she failed to timely and accurately report the
receipt of all income from every source, a requirement of which she
was well aware and which had caused previous overpayments in the
past.

7. VA was in no way responsible for the overpayment at issue in
this case.

8. The appellant's receipt of an overpayment of pension benefits
constitutes an unjust enrichment to the extent of the overpayment
and while the appellant has argued that requiring repayment would
result in undue financial hardship, the appellant has failed to
provide accurate and detailed financial information requested of
her to evaluate whether repayment would in fact constitute a
financial hardship; and, under the circumstances, the Board finds
that the appellant does have sufficient income to permit repayment
of the overpayment over a period of time without resulting in
excessive financial difficulty and without compromising her ability
to provide herself with the basic necessities of life.

- 3 -

CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the amount of
$8,378 would not violate the principles of equity and good
conscience. 38 U.S.C.A. 5107, 5302 (West 1991); 38 C.F.R. 1.963,
1.965 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation: Because it has been determined by the RO that
there was no willful intention on the part of the appellant to
commit fraud, misrepresent a material fact, or exercise bad faith
in the creation of the overpayment, it must then be determined
whether the evidence establishes that recovery of the indebtedness
would be against equity and good conscience, in which case recovery
of that overpayment may be waived. 38 U.S.C.A. 5203; 38 C.F.R.
1.963, 1.965.

The standard "equity and good conscience" will be applied when the
facts and circumstances in a particular case indicate a need for
reasonableness and moderation in the exercise of the Government's
right. The decision reached should not be unduly favorable or
adverse to either the appellant or the Government. The phrase
equity and good conscience means arriving at a fair decision
between the obligor and the Government and, in making this
determination, consideration will be given to the following
elements, which are not intended to be all-inclusive: (1) The fault
of the debtor, (2) balancing fault between the appellant and VA,
(3) undue hardship of collection on the debtor, (4) a defeat of the
purpose of any existing benefit, (5) the unjust enrichment of the
appellant, and (6) whether the appellant changed positions to her
detriment in reliance upon a granted VA benefits. 38 U.S.C.A. 5302;
38 C.F.R. 1.965(a).

4 -

"The fault of the debtor" is defined to be where action or inaction
of the debtor contributes to creation of the debt. 38 C.F.R.
1.965(a)(1). So defined, the concept of fault does not mean bad
faith or fraud and does not contemplate any act of moral turpitude
or wrongdoing. Simply stated, any action or inaction of the debtor
which contributes to the creation of the debt constitutes fault.

Facts: Upon application following the veteran's death, the
appellant in this case was awarded VA death pension benefits
effective from October 1983, based upon a countable income of zero
dollars. The appellant was informed that she was required to report
all income from every source which information was necessary to
determine both her basic eligibility and the actual amount of any
monthly benefit paid. In an eligibility verification report (EVR)
of September 1989, the appellant first noted that she had
employment income which commenced a year earlier in September 1988.
The RO found that this income precluded continuation of benefits
and pension was retroactively terminated back to October 1988 which
resulted in an overpayment of $4,294. The appellant requested
waiver of that overpayment in December 1989.

In May 1990, the appellant again applied for VA pension benefits,
reporting that she had terminated-her employment. The RO reinstated
pension benefits effective November 1990, based on annual income of
zero dollars. It was subsequently discovered that the appellant had
earned wages of approximately $12,000 in 1990, wages which the
appellant had not previously reported to VA. Her pension benefits
were accordingly retroactively terminated effective from November
1990 through November 1991 and this resulted in another overpayment
of $5,153.

Subsequently, the RO found that the appellant was clearly at fault
in the creation of both of these overpayments because she failed to
promptly report employment income. The RO nonetheless waived the
entire amount principally on the basis of claimed financial
hardship.

5 -

Based upon a subsequent application for pension benefits and a
report of no income from any source, the RO resumed payment of VA
pension benefits to the appellant in 1993. However, in April 1997,
the RO informed the appellant that her pension would again be
terminated retroactively to January 1996 after it was discovered
that she had been in receipt of Social Security benefits since
January 1996. This adjustment again resulted in an overpayment of
pension benefits of $8,378.

The appellant has not contested the validity or actual calculation
of the overpayment but has requested waiver on the basis of
financial hardship. In April 1993, she submitted a financial status
report which revealed a monthly mortgage payment of $379 and that
her expenses exceeded her income by $430 each month. In June 1997,
she submitted a statement indicating that her monthly mortgage was
$496 per month and that her total monthly expenses were
approximately $1,200.

In January 1998, she submitted a financial status report which
indicated that her only income was Social Security benefits of $594
per month. She reported that her total monthly expenses exceeded
$1,600 and that she had a negative monthly, balance exceeding
$1,000. However, in this statement she did not list a mortgage
amount at block 18 of the financial status report but instead noted
at block 34E a monthly mortgage amount of $621.53.

In October 1997, a letter was received from the appellant in which
she wrote that "I only receive $594.00 Social Security income and
my rent is $621.00." In November 1997, another letter was received
from the appellant which stated that her Social Security income was
$594, her rent was $621, and that the "total" of these was
"$1,215."

The RO held that the appellant had failed to submit clear evidence
of her financial condition in that she consistently reported
monthly bills far in excess of monthly

6 -

income and yet she continued to report that no debts or other
obligations were in a past due status. The RO concluded that her
financial reports were not considered to be accurate and that
hardship was thus not shown. The Board, in June 1999, remanded the
case for additional inquiry into the appellant's financial
situation.

On remand, the RO requested the appellant to provide a new
financial status report with documentation for outstanding
obligations and specifically requesting a detailed explanation for
how she managed to keep all monthly obligations current when those
monthly obligations were reported to far exceed monthly Social
Security benefits. The RO also requested the appellant to provide
copies of past tax returns. The appellant did not respond to this
letter which was posted to the same address where she had resided
at all times during the pendency of this appeal. The RO issued a
supplemental statement of the case noting her nonresponse and
denying waiver of the overpayment.

The appellant subsequently did submit a partially completed
financial status report in August 1999. This report continued to
show receipt of only $650 per month in Social Security benefits.
However, the appellant now listed her mortgage payment at $963 per
month. Also listed were consumer credit debts with several  retail
outlets but she failed to list the date and purpose of each debt or
the original amount of each debt. This financial status report
again listed monthly expenses totaling approximately twice her
monthly income but listed no amounts past due on any outstanding
obligations. The RO issued another supplemental statement of the
case in late September 1999 which noted that the appellant had
failed to respond to the essential question presented as to how she
maintained all outstanding obligations in a current fashion when
those obligations exceeded reported income by a substantial amount.
They also noted her failure to provide the requested tax returns.
Waiver of all or any amount of the indebtedness remained denied.

7 -

Analysis: The appellant is clearly shown to be exclusively at fault
in the creation of the overpayment in this case because of her
failure to immediately report her receipt of Social Security
benefits commencing in January 1996. There is no question that she
had been clearly informed on numerous occasions from the time
pension was approved forward that it was incumbent upon her to
report all income from every source since that income had to be
considered in determining whether she was eligible for any pension
at all or the actual amount of any pension payable. She also was
clearly on notice of this duty in that the failure to report earned
income in a timely fashion had twice previously  resulted in
earlier overpayments totaling more than $9,000.

The appellant's current statement that she was unaware that it was
necessary that she report Social Security benefits is neither
compelling nor persuasive. She had previously been advised on
numerous occasions that she was to report all income from any
source whatsoever; there was no discretion provided her for the
selective reporting of income including Social Security benefits.
In light of the fact that there had been two substantial previous
overpayments, both created by reason of failure to timely report
income, the Board finds that the appellant's failure to report
income in the creation of the current overpayment results in a very
high degree of fault. Certainly there is no evidence nor is there
an argument that any action or inaction of VA caused or contributed
to cause the overpayment in this case. Furthermore, there is no
evidence nor is there any argument that the appellant in this case
lacks substantial capacity or has any other form of mental
impairment which might tend to mitigate or lessen her degree of
fault in this case.

While the RO previously issued a waiver decision finding that the
appellant's action did not result in bad faith, the Board finds,
under all the circumstances presented in this case, that the
appellant's repeated failure to report receipt of income in a
timely manner very closely approximates the criteria for a finding
of bad faith in that such conduct, although not undertaken with
actual fraudulent intent, is undertaken with

8 -

intent to seek an unfair advantage, with knowledge of the likely
consequences, and such conduct actually results in a loss to the
Government. See 38 C.F.R. 1.965(b)(2).

To the extent that any of the overpayment at issue might be waived,
the appellant would clearly be unjustly enriched by the amount of
such waiver in that this would result in her receiving pension
benefits during a period when she was not entitled to them. Since
the appellant is not now receiving VA benefits it does not appear
that recovery of the overpayment would defeat the purpose of any
existing benefit. Additionally, there is no evidence or argument
demonstrating that the appellant changed positions to her detriment
in reliance upon granted VA benefits.

The appellant's principal argument in this case (as it was in her
prior request for waiver) is that recovery of the overpayment would
result in undue financial hardship. In this regard, the appellant
has submitted certain financial information that clearly reveals
that she does not have substantial or significant income. During
the appeal of the present overpayment, she has indicated that she
is only in receipt of Social Security benefits amounting to $615
per month, although it is likely that this amount has increased by
a small amount since her last financial status report was
submitted. However, it also appears from a careful evaluation of
the evidence on file that the appellant has perfected a "reverse"
mortgage on her personal residence whereby the mortgage holder
elects to purchase the owner's equity interest in the home over the
prospective life span of the owner. This allows the owner to remain
in his or her home and to receive payment for the home from the
institution which initially loaned money for the purchase of the
home. This conclusion is clearly supported in the two letters
received from the appellant in October and November 1997 where she
indicated that she was in receipt of Social Security benefits and
an additional $621 per month for "my rent." Her November 1997
letter totaled these figures indicating a monthly income of
"$1,215."

9 -

Of course the Board would not have to resort to speculation had the
appellant complied with the requests for information contained in
the June 1999 remand and contained in the RO's subsequent attempts
at development pursuant to that remand. However, a careful
evaluation of the evidence on file leads the Board to believe that
its conclusion is more than merely speculation and is likely fact.
There is certainly no other way to explain the appellant's
continued reports of being able to maintain in current fashion all
outstanding monthly obligations on a reported income solely
consisting of Social Security benefits. In this regard, it is
noteworthy that the appellant's most recent August 1999 financial
status report still listing the same residence which she has had at
all times during this appeal, notes that the monthly mortgage
payment is now $963. While a long-term monthly mortgage amount may
clearly increase over time as a result of increasing taxes and
insurance included in such payment, earlier financial statements
clearly revealed that her monthly mortgage was $379 in April 1993
and $495 in June 1997.

In any event, it is clear that the appellant in this case is in
receipt of more income each month than she has consistently
reported as solely consisting of Social Security benefits. This is
certainly consistent with the appellant's past practice of failing
to report all income to the RO so that monthly VA pension benefits
may be accurately calculated. Considering that the appellant in
this case is clearly shown to have a very high degree of fault in
the creation of this indebtedness and considering that she has
failed to cooperate with VA in determining the extent, if any, of
actual financial hardship in the recovery of this indebtedness, the
Board finds that the appellant has failed to demonstrate financial
hardship sufficient for the Board to conclude that requiring
recovery of the amount of this overpayment would actually result in
financial hardship.

To the extent that the appellant has continued to demonstrate an
ability to maintain all outstanding obligations in a current
fashion, the appellant is expected to accord the same degree of
fidelity and responsibility to a debt owed the Government as she

- 10 -

does to any other debt. Additionally, a review of the financial
status reports on file shows that she has continued an ongoing
pattern of incurring fairly significant consumer credit debts,
during the pendency of this appeal, which are in no way shown to be
for the purchase of goods and services considered to constitute
basic necessities of life. It appears that she has continued to
incur significant consumer credit debt since the time this
overpayment was created to the exclusion of her obligation to repay
the Government any amount of her overpaid VA pension benefits.

While the Board is not unsympathetic with the appellant's financial
situation, the appellant's failure to provide full and fair
disclosure of information requested by VA to determine the actual
extent of claimed financial hardship makes it difficult for the
Board to make a finding in her favor. Accordingly, and for these
reasons and bases, the Board denies the appellant's request for
waiver of the overpayment presently at issue.

ORDER

Waiver of recovery of an overpayment of $8,378 is denied.

Gary L. Gick 
Veterans Law Judge 
Board of Veterans' Appeals


- 11 -


